DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites ”when…” is unclear what is required for the negative electrode and indicates that the “punching”  is optional and does not need to occur. Claim 10 further recites “five or more arbitrary positions” is further unclear as the term “arbitrary” prevents the examiner from determining the metes and bounds of the claim language. For examination purposes, the examiner will treat the claim 10 limitation as optional to the negative electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-7, & 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (JPWO2019022044, see US National Stage Entry, US20200161701, for citations) in view of Troegel (US20140287315) (provided in Applicant’s IDS filed on February 27th, 2020).
Regarding Claim 1 and 11, Koike discloses a negative electrode for a lithium secondary battery ([0033]), comprising:
A negative electrode current collector (negative electrode current collector-1, [0036]);
A first negative electrode active material layer present on the negative electrode current collector (negative electrode active material layer-2 contains two kind of negative electrode active materials, second negative electrode active material-300 acts as first negative electrode active material layer, [0040]); and

Wherein the first negative electrode active material layer comprises two or more kinds of first negative electrode active materials ([0051]),
Wherein the second negative electrode active material layer comprises a second negative electrode active material ([0045]).
Koike is silent to the second negative electrode active material having an average particle diameter of 0.1 μm to 10 μm and a uni-modal particle diameter distribution.
Trogel discloses a negative electrode active material for use in a lithium secondary battery ([0073]) that contains a carbon composite active material ([0030] with a monomodal particle diameter distribution of 6.87 μm ([0136]) which falls within the instant range of 0.1 μm to 10 μm. Trogel teaches that this negative electrode structure has a greater strength, elasticity, and cycling stability ([0177]).
Therefore it would be obvious to one of ordinary skill in the art to modify the particle diatmer size of the second negative electrode of Koike with the teachings of Trogel to have a second negative electrode active material with an average particle diameter of 0.1 μm to 10 μm and a uni-modal particle diameter distribution. This modified structure would have the expected result of improved strength, elasticity, and cycling stability.
Regarding Claim 3, Koike in view of Trogel discloses the limitations as set forth above. Koike is silent to the Dmax-Dmin < 10 μm.
Trogel discloses a negative electrode whose particle diameter distribution has a D10 value of 3.83 μm and a D90 value of 10.7 μm in a uni-modal particle size distribution ([0136]) which provides a D10 to D90 range of 6.87 which is lower than the 10 μm range of the limitation. It is the examiner’s position that the Trogel disclosure includes many cases that overlap the range claimed in claim 3. Trogel 
Therefore it would be obvious to one of ordinary skill in the art to modify the particle diameter distribution of Koike with the teachings of Trogel to have the second negative electrode active material with a Dmax-Dmin < 10 μm. This modified structure would have the expected result of improved strength, elasticity, and cycling stability.
Regarding Claim 4, Koike in view of Trogel discloses the limitations as set forth above. Koike further discloses wherein the second negative electrode active material layer comprises only one type of negative electrode active material (first negative electrode active material-200 which acts as second negative electrode active material layer of the instant can use one carbon-based material, [0044-0045]). It is the examiner’s position that Koike meets the limitations of the second negative electrode active material layer having only one type of negative electrode active material is met as Koike discloses that second electrode active material layer contains one or more carbon-based material which meets the one type of active material. 
Regarding Claim 6, Koike in view of Trogel discloses the limitations as set forth above. Koike further discloses the first negative electrode active material layer comprises a mixture of one or more selected from the group consisting of Si, particles of silicon oxide (SiOx)(0<=x<=2), and a Si-metal alloy as the first negative electrode active material ([0049-0051]). Koike discloses that the silicon compound used can contain carbon, but is silent to the use of a purely carbon-based compound based active material layer.
Trogel discloses a negative electrode active material layer that contains both a silicon-based active material ([0029]) and a carbon based active material such as graphite ([0030]). Trogel teaches that this negative electrode structure has a greater strength, elasticity, and cycling stability ([0177]).

Regarding Claim 7, Koike in view of Trogel discloses the limitations as set forth above. Koike further discloses wherein the second negative electrode active material comprises a carbon-based negative electrode active material ([0044-0045]).  
Regarding Claim 8, Koike in view of Trogel discloses the limitations as set forth above. Koike further discloses that the negative electrode uses lithium as an electrode reactant, which Koike teaches that lithium is involved in the charge and discharge reaction ([0033]). Therefore it would be inherent that the negative electrode, which includes the first and second negative electrode active material layer, of Koike would comprise lithium ions diffused by pre-lithiation.
Regarding Claim 10, Koike in view of Trogel discloses the limitations as set forth above. Koike in view of Trogel further meets the limitation of Claim 10 as the negative electrode is not punched.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (JPWO2019022044, see US National Stage Entry, US20200161701, for citations) in view of Troegel (US20140287315) (provided in Applicant’s IDS filed on February 27th, 2020) further in view of Watanabe (US20200303776).
Regarding Claim 2, Koike in view of Troegel discloses the limitations as set forth above. Koike is silent to ratio of Dmin/Dmax >= 0.5.
Watanabe teaches that a negative electrode for use in a lithium ion battery ([0015]) that has a negative electrode active material with a sharp particle diameter distribution allows for the formation of 
Therefore it would be obvious to one of ordinary skill, absent a showing of criticality or unexpected results, in the art to optimize the second negative electrode material particle structure of Koike in view of Trogel with the teachings of Watanabe to have  a sharp particle diameter distribution and optimize to a ratio of Dmin/Dmax >= 0.5. This optimized particle diameter distribution would have the expected result of improved charge and discharge characteristics of the battery.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (JPWO2019022044, see US National Stage Entry, US20200161701, for citations) in view of Troegel (US20140287315) (provided in Applicant’s IDS filed on February 27th, 2020) further in view of Yokai (US20120009472).
Regarding Claim 5, Koike in view of Trogel discloses the limitations as set forth above. 
Koike is silent to the thickness of the second negative electrode active material layer being in a range of 5 % to 50% with respect to the thickness of the first negative electrode active material layer. 
Yokai discloses a negative electrode with a first and a second negative electrode active material layers where the first negative electrode active material layer is preferably two times greater than the second negative electrode active material ([0018]) which meets the limitation of having a thickness of the second negative electrode active material in a range of 5% to 50% with respect to a thickness of the first negative electrode active material layer. Yokai teaches that this structure improves high-temperature storage life of the battery without reducing capacity.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (JPWO2019022044, see US National Stage Entry, US20200161701, for citations) in view of Troegel (US20140287315) (provided in Applicant’s IDS filed on February 27th, 2020) further in view of Takezawa (US20090117463).
Regarding Claim 9, Koike in view of Troegel discloses the limitations as set forth above. 
Koike is silent to the presence of a lithium metal layer present on the second negative electrode active material layer. 
Takezawa discloses a negative electrode for use in a lithium ion battery that has a lithium metal layer formed on a surface of the negative electrode ([0097]). Takezawa teaches that this electrode structure improves battery safety ([008]).
Therefore it would be obvious to be one of ordinary skill in the art to modify the negative electrode of Koike with the teachings of Takezawa to have a lithium metal layer present on the second negative electrode active material layer. This modified structure would have the expected result of improving battery safety. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728 

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728